DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 9, 10, 14, and 18-23 were previously pending.  Claims 1, 5, 9-10, and 19 were amended, and claim 21 was canceled, and new claims 24-28 were added in the reply filed October 19, 2020.  Claims 1, 5, 9, 10, 14, 18-20, and 22-28 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection. 

Election/Restrictions
Newly submitted claims 1, 5, 9-10, 14, 18, 22, and 24-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5, 9, and 24-25, drawn to a server, classified in G06T 7/00.
II. Claims 10, 14, 18, and 22, drawn to a method, classified in G06Q 10/02.
III. Claims 19, 20, 23, and 26-28, drawn to a medium, classified in G06Q 10/109.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention I can be used in a materially different process that creates, using the contact information, a conference invitation including the first conference room if the conference room occupies a greater portion of the received image than the user.
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as creating, using the contact information, a conference invitation including the first conference room if the conference room occupies a greater portion of the received image than the user.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention III can be used in a materially different process that identifies an organizer associated with the conference session if the participant is not determined to be the organizer based on stored information associated with the conference session.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or 
Since applicant has received an action on the merits for the originally presented invention, this invention (III) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 5, 9-10, 14, 18, 22, and 24-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites receiving a response from one or more participants associated with the conference session granting permission to add the user to the conference session.  However, in parent claim 19 it is not merely any of the one or more participants associated with the conference session that grants permission, but 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili, et al., U.S. Pat. Pub. No.  2014/0344446 (Reference A of the PTO-892 part of paper no. 20170509) in view of Romley, et al., U.S. Pat. Pub. No.  2016/0225053 (Reference A of the PTO-892 part of paper no. 20190827), Natesh, et al., U.S. Pat. No.  10,379,721 (Reference B of the PTO-892 part of paper no. 20190827), Apps, et al., U.S. Pat. Pub. No.  2015/0135043 (Reference A of the PTO-892 part of paper no. 20200522), and Reyes, U.S. Pat. Pub. No.  2017/0118271 (Reference A of the attached PTO-892).
As per claim 19, Rjeili teaches a non-transitory computer readable medium that stores a set of instructions that are executable by at least one processor of a conference server to cause the conference server to perform a method comprising: 
receiving, from a user device, an image of a conference room associated with a conference session (¶¶ 0151-54); 
processing the image comprising at least one of a hallway or a decoration outside the conference room (¶ 0152-53; Fig. 15B); 

identifying possible participants associated with the conference session by comparison between the received image and pre-stored images (¶¶ 0151, 154); 
identifying contact information of the participant of the conference session (¶¶ 0155-56); 
and sending a request (¶ 0156).
While Rjeili teaches that the image background comprises at least one of a hallway or a decoration outside the conference room (Fig. 15B—hallway), it does not explicitly teach processing the image by removing part of the image comprising the background, and that the identification attempt uses the processed image.  However, this is taught by Romley (¶ 0034).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Romley—namely, to better identify the image subject.  Both Rjeili and Romley deal with image recognition, and one skilled in the art would have recognized that using this technique would improve the system of Rjeili due to their similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying Rjeili's system in such a manner could have been implemented through routine engineering producing the predictable result of a conference room identification and information retrieval system that pre-processes the image to remove background image data.
While Rjeili teaches that the image is of the conference room and that the identification is of the conference room (¶¶ 0152, 155); it does not explicitly teach sending a prompt for an additional image and attemptting to identify based on a received additional image in response to the prompt when the attempt to identify has failed.  However, this is taught by Natesh (col. 4, lines 1-16).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Natesh—namely, to avoid not returning a recognition result.  Both Rjeili and Natesh deal with image recognition, and one skilled in the art would have recognized that using this technique would improve the system of Rjeili due to their similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying Rjeili's system in such a manner could have been implemented through routine 
Rjeili does not explicitly teach determining locations of the possible participants by checking GPS coordinates of user devices of the possible participants; designating a possible participant having a closest proximity to the user device as a participant of the conference session; which is taught by Apps (¶¶ 0083-84).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Apps—namely, to expedite the possible meeting participant identification process by automatically highlighting the nearest users.  Moreover, this is merely a combination of old elements in the art of workplace conferencing.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  Even if the designation is Apps is interpreted as being solely by the user rather than the server, this would have been an obvious expedient because the only difference is the claimed invention is merely automating a known manual activity by a generic computing device.  One of ordinary skill also would have recognized that both implementations would yield the same predictable result—at least one of the closest users being selected as a meeting participant.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Rjeili does not explicitly teach identifying an organizer associated with the conference session if the participant is not determined to be the organizer based on stored information associated with the conference session; and sending a request to the organizer of the conference session for permission to add a user to the conference session; which is taught by Reyes (¶ 0098).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Reyes—namely, to manage participation in private meetings.  Moreover, this is merely a combination of old elements in the art of workplace conferencing.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would 
As per claim 20, Rjeili in view of Romley, Natesh, Apps, and Reyes teaches claim 1 as above.  Rjeili teaches using he received image to identify the contact information of the one or more participants associated with the conference session (¶¶ 0151, 154).  Reyes further teaches receiving a response from one or more participants associated with the conference session granting permission to add the user to the conference session (¶ 0098); sending, to the user device, a conference invitation to invite the user to join the conference session (¶ 0106) which would have been obvious to incorporate for the same reasons as the elements in claim 19 above.  
As per claim 23, Rjeili in view of Romley, Natesh, Apps, and Reyes teaches claim 19 as above.  Rjeili further teaches the conference session is associated with conference scheduling information (¶¶ 0155, 157).  Reyes further teaches the request is for permission to add the user to the conference session (¶ 0098; with respect to associated with the conference scheduling information, see also ¶ 0106—invitations are generated via interaction with calendaring programs), which would have been obvious to incorporate for the same reasons as the elements in claim 19 above.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili, et al. in view of Romley, et al., Natesh, et al., Apps, et al., and Reyes as applied to claim 19 above, further in view of Schiffman, et al., U.S. Pat. No. 10,600,060 (Reference B of the attached PTO-892). 
As per claim 26, Rjeili in view of Romley, Natesh, Apps, and Reyes teaches claim 19 as above.  Rjeili further teaches receiving information from the user device comprising a metadata corresponding to the image (¶¶ 0152, 154).  The references do not explicitly teach the metadata is a hashtag; which is taught by Schiffman (Fig. 1B).  It would have been prima facie obvious to one having ordinary skill in the art to incorporate this element because it is merely a substitution of the image metadata in Schiffman (hashtag) for the image metadata in Rjeili (location).  Both are disclosed as manners in which to gather further data regarding the subject matter of the image (see Schiffman col. 4, lines 52-65).  The only difference is the specific type of data itself.  .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili, et al. in view of Romley, et al., Natesh, et al., Apps, et al., and Reyes as applied to claim 19 above, further in view of Majid, et al., U.S. Pat. No. 9,025,192 (Reference B of the PTO-892 part of paper no. 20170509) and Holmes, et al., U.S. Pat. Pub. No.  2017/0357915 (Reference C of the attached PTO-892).
As per claim 27, Rjeili in view of Romley, Natesh, Apps, and Reyes teaches claim 19 as above.  The references do not explicitly teach designating, when the image is sent by an email, a sender of the email as a participant of the conference session.  Majid teaches designating, when the image is sent, a sender as a participant of the conference session (col. 13, lines 1-3).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Majid—namely, to quickly and easily allow users to check in.  While Majid teaches is silent with respect to how this message is sent (i.e., the image is sent by an email and the sender is of the email), Holmes discloses images are easily sent via email (¶ 0114).  It would have been prima facie obvious to incorporate this element for this reason.  Moreover, this is merely a combination of old elements in the art of workplace conferencing.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili, et al. in view of Romley, et al., Natesh, et al., Apps, et al., and Reyes as applied to claim 19 above, further in view of MacKenzie, et al., U.S. Pat. Pub. No.  2018/0107987 (Reference D of the attached PTO-892).
As per claim 28, Rjeili in view of Romley, Natesh, Apps, and Reyes teaches claim 19 as above.  The references do not explicitly teach suggesting an alternative conference room that is available during a time period indicated at the user device, the alternative conference room having a same size and equipment as the identified .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628